Title: To Alexander Hamilton from Edmund Randolph, [12 July 1794]
From: Randolph, Edmund
To: Hamilton, Alexander



[Philadelphia, July 12, 1794]

E. Randolph with best respect to Col. Hamilton, incloses to him an account of Mr. Knox, our late Consul at Dublin, which E. R. thinks reasonable, and proper to be paid out of the contingent fund in the President’s hands. Col. Hamilton’s opinion is reques[t]ed, whether it be a proper charge against the United States, and if it be so, how it is to be paid.
July 12th 1794.
